             Case 3:21-cv-01614-B Document 28 Filed 07/29/21                            Page 1 of 2 PageID 708
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Northern District
                                                  __________        of Texas
                                                               District of __________

                   BISOUS BISOUS LLC                               )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 3:21-cv-01614-B
                                                                   )
              THE CLE GROUP, LLC,                                  )
        BISOU UPTOWN MANAGER, LLC, and                             )
                JOHN DOES 1–10                                     )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BISOU UPTOWN MANAGER, LLC
                                           1225 NORTH LOOP W STE 640
                                           HOUSTON, TX 77008-1757




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David B. Conrad
                                           FISH & RICHARDSON P.C.
                                           1717 Main Street
                                           Ste 5000
                                           Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             07/29/2021                                                                    s/Yolanda Pace
                                                                                         Signature of Clerk or Deputy
                                                                                                                  uty
                                                                                                                   ty C
                                                                                                                      Clerk
                                                                                                                        lerk
                                                                                                                        le rkk
               Case 3:21-cv-01614-B Document 28 Filed 07/29/21                              Page 2 of 2 PageID 709
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:21-cv-01614-B

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    BISOU UPTOWN MANAGER, LLC
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
